              Case 16-12051-LSS        Doc 1157      Filed 01/22/19    Page 1 of 6



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                            Chapter 7

DA LIQUIDATING CORP., f/k/a                       Case No. 16-12051 (LSS)
DELIVERY AGENT, INC., et al.,

                       Debtors.

George L. Miller, solely in his capacity as the
Chapter 7 Trustee of DA Liquidating Corp.,
f/k/a Delivery Agent, Inc., et al.,
                                                   Adv. Pro. Nos. Listed on Exhibit A
                        Plaintiff,
                 v.

Defendants Listed on Exhibit A,

                        Defendants.

           NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING
                      ON JANUARY 24, 2019 AT 9:30 A.M. ET

RESOLVED/UNCONTESTED MATTERS WITH CERTIFICATION OF
COUNSEL/CERTIFICATE OF NO OBJECTION:

         1. Motion of George L. Miller, Chapter 7 Trustee, for Order Extending Deadline to Effect
            Service of Original Process; filed December 11, 2018 [Various D.I. Nos.].

         Response Deadline: January 11, 2018.

         Responses Received: None.

         Related Documents:

            A. Certificate of No Objection; filed January 8, 2019 [Various D.I. Nos.].

            B. Proposed Order.

         Status: A certificate of no objection has been filed. No hearing is necessary unless
         otherwise required by the Court.

         2. Ascentium Capital LLC’s Amended Motion for Relief from Automatic Stay; filed
            November 29, 2018 [Docket No. 1143].
            Case 16-12051-LSS        Doc 1157      Filed 01/22/19   Page 2 of 6



      Response Deadline: January 11, 2018; extended for Chapter 7 Trustee to February 15,
      2018.

      Responses Received:

         A. Chapter 7 Trustee’s Response to Motion; filed December 12, 2018 [D.I. 1145].

      Related Documents:

         A. Ascentium Motion for Relief (as initially filed); filed December 19, 2017 [D.I.
            1000].

         B. Trustee’s Response to Motion for Relief (as initially filed); filed March 15, 2018
            [D.I. 1012].

         C. Proposed Order.

      Status: This matter has been resolved in principle. The parties anticipate submitting a
      certification of counsel package for the Court’s consideration in the near future. In the
      event that the matter is not fully resolved, the matter will be continued to the hearing
      scheduled for March 21, 2019 at 9:30 A.M.


Dated: January 22, 2019
       Wilmington, Delaware
                                           CIARDI CIARDI & ASTIN


                                           /s/ Joseph J. McMahon, Jr.
                                           Daniel K. Astin (No. 4068)
                                           John D. McLaughlin, Jr. (No. 4123)
                                           Joseph J. McMahon, Jr. (No. 4819)
                                           1204 N. King Street
                                           Wilmington, Delaware 19801
                                           Tel: (302) 658-1100
                                           Fax: (302) 658-1300
                                           jmcmahon@ciardilaw.com

                                           -and-
Case 16-12051-LSS   Doc 1157   Filed 01/22/19    Page 3 of 6



                        Albert A. Ciardi, III, Esquire
                        One Commerce Square
                        2005 Market Street, Suite 3500
                        Philadelphia, PA 19103
                        Tel: (215) 557-3550
                        Fax: (215) 557-3551
                        aciardi@ciardilaw.com

                        Counsel to George L. Miller,
                        Chapter 7 Trustee
              Case 16-12051-LSS         Doc 1157      Filed 01/22/19     Page 4 of 6




                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 22, 2019 I caused a true and correct copy of the Notice of

Agenda of Matters Scheduled for Hearing on January 24, 2019 at 9:30 A.M. ET to be

served upon the parties on the attached 2002 service list via electronic mail.


                                                        /s/ Joseph J. McMahon, Jr.
                                                        Joseph J. McMahon, Jr. (No. 4819)
             Case 16-12051-LSS      Doc 1157     Filed 01/22/19     Page 5 of 6



Marc S. Casarino
WHITE & WILLIAMS LLP
Courthouse Square
600 N. King Street, Suite 800
Wilmington, DE 19801
casarinom@whiteandwilliams.com

Hillair Capital Management
345 Lorton Avenue, Suite 303
Burlingame, CA 94010
Attention: Sean M. McAvoy
seanm@hillaircapital.com

Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, NY 10019
Attention: Adam H. Friedman, Esq. and Jonathan H. Deblinger, Esq.
afriedman@olshanlaw.com
jdeblinger@olshanlaw.com
(Counsel to Hillair/Connekt)

HALO Branded Solutions, Inc.
Attention: Marc S. Simon
Two Prudential Plaza, Suite 3500
180 North Stetson
Chicago, Illinois 60601
marc.simon@halo.com

Kirkland & Ellis LLP
Attention: Ryan D. Harris, P.C.
300 North LaSalle
Chicago, Illinois 60654
ryan.harris@kirkland.com
(Counsel to Halo)

Domenic E. Pacitti, Esq.
Linda Richenderfer, Esq.
Klehr Harrison Harvey Branzburg LLP
919 N. Market Street, Suite 1000
Wilmington, Delaware 19801
dpacitti@klehr.com
lrichenderfer@klehr.com
(Counsel to Halo)
            Case 16-12051-LSS         Doc 1157   Filed 01/22/19   Page 6 of 6



Office of the United States Trustee
Attention: Mark S. Kenney, Esq.
844 N. King Street, Suite 2207, Lockbox 35
Wilmington, DE 19801
mark.kenney@usdoj.gov

Keller & Benvenutti LLP
Attn: Tobias S. Keller & Jane Kim
650 California Street, Suite 1900
San Francisco, CA 94108
tkeller@kellerbenvenutti.com
jkim@kellerbenvenutti.com

Pachulski Stang Ziehl & Jones LLP
Attn: Laura Davis Jones & Peter Keane
919 North Market Street, 17th Floor
P.O. Box 8705
Wilmington, DE 19899
ljones@pszjlaw.com
pkeane@pszjlaw.com

John A. Wetzel, Esquire
Wetzel Gagliardi Fetter & Lavin LLC
101 E. Evans St., Ste. A
West Chester, PA 19380
jwetzel@wgflaw.com

Joseph D. Frank
Reed Heiligman
FRANKGECKER LLP
325 North LaSalle Street
Suite 625
Chicago, Illinois 60654
Telephone: (312) 276-1400
Facsimile: (312) 276-0035
jfrank@fgllp.com
rheiligman@fgllp.com

Adam Hiller, Esq.
1500 North French Street
Wilmington, DE 19801
ahiller@adamhillerlaw.com
